Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while arguendo being enabling for “an apparatus for the production of electrical current and voltage by a tuned and selected vibration” does not reasonably provide enablement for an apparatus described in the specification as including a transducer and a generator/motor which “create[s] a mechanical force as well as a contemporary electrical current at a high voltage—much higher than the input voltage going into the transducer” (p.7:19-21) or that “runs itself” when the transducer is turned on (p.17:7-8).  That is, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims because the language of the specification describes an apparatus that produces work without the input of energy, which violates the law of conversation of energy.  The claimed invention that “generates said current and voltage from said generator/motor” includes devices described by the specification which are not enabled---specifically, an electric energy generator apparatus that “creat[es]…a high voltage—much higher than the input voltage” and “runs itself”, in violation of the law of conservation of energy. 
During the interview conducted 16 June 2022, applicant presented a series of videos purported to show operation of the invention.  In particular, the YouTube Video “Electrical Amplification Systems through Resonance” appears to show a system resembling the Fig.3 embodiment, including capacitors and a secondary motor. 
But, to the extent this video (or any of the others) is presented as rebuttal evidence, it is noted it fails because it was not submitted formally by way of affidavit or declaration.  See 37 CFR 1.132 and MPEP 716.  
Further, besides being insufficient in other technical respects, the video does not establish  a clear nexus between the invention of claim 15 and the system shown since the former does not recite capacitors or a secondary motor. Therefore, with respect to the scope-of-enablement issue of whether or not the noted language in the specification describes an inoperable apparatus that produces work without the input of energy, the demonstration in the video is not probative.  That is, while it shows operation of ‘something’, that ‘something’ does not correlate to the claimed subject matter. 
Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied.1 Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.
Per MPEP 2164.01(a), there are many factors to be considered in a Wands analysis when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." 
These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.2   
	In this case, the invention is directed to a device that converts mechanical vibrations into electrical energy to “operate” [sic] a generator/motor and return energy back to a power supply.  Specifically, with reference to the specification p.7:5-21, p.16:13-p.17:11 & Fig.2, a “general embodiment” of the device comprises a battery 10 supplying electrical energy to a driver board 12 to drive an ultrasonic or piezoelectric horn transducer 14 to vibrate a motor/generator 20 sitting on an electrically conductive board 22.  An electrical circuit comprising a diode bridge 24a/24b connected at a junction 28 connects positive/negative terminals of the generator/motor 20 with the transducer 14 and driver board 12 via a tuned inductor 16.  It is alleged that vibration of the generator/motor by the transducer causes the shaft of the generator/motor to spin, which in turn produces electrical current and voltage due to spin of the generator/motor shaft (p.7:16-21). The electrical current and voltage is transferred through the diode bridge back to the center electrode of the transducer (not numbered) to provide a power circuit between the generator/motor windings and the transducer (p.7:14-16; p.17:2-7). When the transducer is turned on, “the generator/motor runs itself under this configuration” (p.7:8). 
 		
    PNG
    media_image1.png
    732
    691
    media_image1.png
    Greyscale

	Independent claim 15 recites “[a]n apparatus for the production of electrical current and voltage by a tuned and selected vibration comprising: 
a battery [10] attaching to a driver board [12] providing high frequency AC power to an electrically conductive surface [22] conducting electro-mechanical energy produced by a vibration of said electrically conductive surface by said driver board; 
a generator/motor [20] vibrating at a frequency with a said electrically conductive surface causing said generator/motor to operate by said vibration, converting said electro-mechanical energy from said vibration into operation of said generator/motor, producing said electrical current and voltage to a positive and negative terminal of said generator/motor upon commencement of operation of said driver board; 
a plurality of diodes [24a/24b] forming a diode bridge, each of said plurality of diodes respectively attached to said positive and negative terminals within circuit wiring between said positive and negative terminals of said generator/motor, with additional circuit wiring between said plurality of diodes defining a junction [28]; and 
said driver board [12], wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes, returning said current and voltage to said driver board.” 
	Regarding (A), the nature of the invention, as noted the invention is a device that converts resonant mechanical vibrations into electrical energy to operate a generator/motor and return energy back to a power supply.  
Regarding (C), the state of the prior art, harvesting energy from mechanical vibrations is a large field encompassing different kinds of converters.  For example, Dyer et al. (US Pat.Pub.2009/0200983) teaches an electric power generator that harvests energy from movements of a shipping container using an electromagnetic energy converter with a stator and a moving magnet, Rich et al. (US Pat.Pub.2013/0082657) teaches a self-charging system with an energy harvester operatively connected to a vibrational energy source such as a plurality of cantilevered piezoelectric elements and, similarly, Steigerwald et al. (US 7,132,757) teaches an energy harvesting device that converts vibrations from a motor into electric energy using a piezoelectric beam. Wood et al. (US 8,866,316) teaches an energy harvester for converting vibrational energy to electric energy using a tuned converter that may be piezoelectric, electro-magnetic, electrostatic or magnetostrictive and similarly Schmidt (US 7,667,376) teaches a piezoelectric, magnetostrictive or electromagnetic energy converter arranged on rotating elements. But, it is noted that all these convert mechanical to electrical energy, or vice-versa, not mechanical-to-mechanical as in the part of the invention comprising the transducer 14 and generator/motor 20.  
Regarding (D), the level of one of ordinary skill varies, as can be seen from the noted references. 
Regarding (F), the amount of direction provided by the inventor, with regard to the Fig.2 “first embodiment” the specification p.7 describes a device: 
“which produces electrical current and voltage by the vibration of an electrical generator/motor, as identified in the general section above. This device utilizes the single ferromagnetic electric permanent magnet DC generator/motor which produces electric current and voltage through a plurality of diodes which transfers the current and voltage through the diode bridge in the manner shown. Between the diodes comprising the diode bride is a wire which directs voltage back to the center electrode within the transducer to provide a power circuit between the generator/motor windings and the transducer. The ferromagnetic generator/motor of the first embodiment produces the voltage, generated solely by the electro-mechanical vibrational forces of the platform and also induces the spin of the generator/motor shaft within the ferromagnetic electrical generator/motor, thereby creating a mechanical force as well as a contemporary electrical current at a high voltage—much higher than the input voltage going into the transducer.”

On p.16, beginning on line 18, with respect to the Fig.2 “first embodiment”, the specification describes:
“FIG. 2 is a schematic view of our generator/motor driver configuration. A perspective view of the transducer 14 is shown in the drawing. The driver board 12 is shown powered by a battery 10. The driver board symbols + and − represent the connection points of the driver board to the transducer 14. The horn of the transducer 14 is secured to the underside of an electrically conductive surface 22, defining an electro-acoustical plate conducting electro-mechanical energy directly to a singular generator/motor 20, resting atop the electrically conductive surface 22 as seen in the schematic. The driver board 12 discloses a minus (−) output side that is connected to the junction of the piezo elements of transducer 14. An electrical circuit running from the junction of the piezo elements of transducer 14 travels through a tuned inductor 16 to a junction 28 between two diodes 24a and 24b. The diode 24a is connected to the positive terminal of generator/motor 20 and the diode 24b is connected to the negative terminal of generator/motor 20 forming a closed circuit between the terminals of the generator/motor 20. When the transducer 14 is turned on, the generator/motor 20 runs itself under this configuration. The direction of the motor rotation is determined by diode direction connecting the positive and negative motor terminals. If the direction of the diode configuration is reversed between the motor positive and negative terminals, the shaft rotation will reverse relative to facing the brush assembly.”

But, it is unclear from these descriptions that such a device would be enabled without undue experimentation since it is unclear how “vibrational forces” generated by transducer 14 “induce spin” of the generator/motor shaft, per p.7:16-20, or in what sense the generator/motor “runs itself”, per specification p.17:8. Even if the transducer produces resonant vibrations of a plate and the generator/motor, it is unclear how this causes the shaft of the generator/motor to spin because vibration implies motion occurring in alternate directions (i.e., AC power, in electrical equivalent) whereas spinning of a shaft implies motion in one direction (i.e., DC power, in electrical equivalent). There is no description of how the former motion is converted into the latter, or how the various claimed elements are structurally united so that “vibrational forces” “induce spin” of the generator/motor shaft.  Further, the magnitude of vibrational forces necessary to produce such a spin would require undue experimentation given the complexities and variations of a system with multiple masses moving in multiple-degrees of freedom. For example, a simple mass-spring-damper model for vibration analysis involves complex equations for two degrees of motion (see, e.g., Vibration - Wikipedia, “Multiple degrees of freedom systems and mode shapes”), even before the mechanical-to-electrical energy conversions and electromotive forces are considered. Thus, even when considering the invention as a simple dual-mass model incorporating the mass of the resonators and the generator/motor, the mechanical force depends on numerous factors such as the size, position and number of vibrators, the mass of the system, in particular the masses of the generator/motor and shaft, etc. For example, W.Tustin in a 2006 article in “Evaluation Engineering” (Oct.1, 2006) teaches that the location of a control accelerometer for measuring a device under test (DUT) is one of the most critical decisions when developing random vibration tests, and greatly affects the results of the test.  Even before taking into consideration the energy conversions and electromotive forces, the complexity of a multiple-mode, multiple degree of freedom model for a system such as what is claimed suggests there would be undue experimentation needed to make and use the invention as claimed.
The YouTube Video “Electrical Amplification Systems through Resonance” provided for applicant’s 16 June 2022 interview shows a system including a circuit board driving an ultrasonic high-frequency transducer mounted to the bottom of a base plate and a large (primary) DC motor fixed to the top of the base plate, along with a secondary motor that receives some of the resonance frequency from the primary DC motor. The primary DC motor is alleged to run strictly off vibrational energy generated by the transducer. But, it is unclear from the video that this is the case. First, as noted above, to the extent this video (or any of the others) is presented as rebuttal evidence, it is noted it fails because it was not submitted formally by way of affidavit or declaration.  See 37 CFR 1.132 and MPEP 716.  Second, it is not clear that there is any nexus between invention of claim 15 and the device shown in the video since the former does not recite capacitors or a secondary motor. While it shows operation of ‘something’, that ‘something’ does not correlate to the claimed subject matter.  Third, the demonstrator himself notes that much work has yet to be done to optimize the effect of the system including the resonant frequency of the motor, the types of materials used and signal into the motor (See video, 6:00-6:30).  But, the specification gives no guidance concerning any of these parameters.  Further, the statement that “coming up with [the] proper signal that we put into the motor” (6:25) suggests the circuit board drives the DC motor, not the transducer.  Thus, besides not showing the claimed invention, the video supports the conclusion that the system requires experimentation to operate and does not operate as claimed.  
Regarding (g), the existence of working examples, the specification part (D), pp.13-16 describes tests of “four similar but different DC motors” with Table 1 showing various measurements with an inductor included or removed from a circuit.  Also, in the interview conducted 16 June 2022, applicant submitted three Youtube videos entitled “Electrical Amplification Systems through Resonance”, “Resonant Video Description Part 2” and “Electrical Amplification System without Transducer”.  As noted above, however, to the extent this video (or any of the others) is presented as rebuttal evidence for operation, it is noted it fails because it was not submitted formally by way of affidavit or declaration.  See 37 CFR 1.132 and MPEP 716.  The tests refer to “four similar but different DC motors” (p.14:11-12) but the generator/motor described on p.7:10-21 is a permanent magnet DC generator/motor. Moreover, the table generally refers to a “40 kHz transducer” whereas the recitation in claim 15 concerning “converting said electromechanical energy from said vibration” is so broad as to cover any kind of energy conversion from electromagnetic induction, as well as any kind of transducer. The YouTube Video “Electrical Amplification Systems through Resonance” provided for applicant’s 16 June 2022 interview does not appear to correspond to the system claimed because the circuit board, not the transducer, appears to drive a motor, and because the claimed system does not include capacitors and a secondary motor. 
Further, with respect to the test results indicated in the table, beginning on p.13:20 the specification notes: 1) electrical energy was “generate[d]… from an electrical generator/motor without direct electrical input or any mechanical force rotating the motor shaft, other than through vibration of the motor on a platform or other means of providing resonant vibrations to the motor”; 2) mechanical force was also “generate[d]…, wherein the electrical energy output is actually transferred when a mechanical load is placed on the motor”; 3) “mostly passive electrical components [were used] to regulate a predictable quantity of electrical energy and mechanical energy output, with enough energy returned to the system to reduce the amount of energy required to continually operate the system to near minimum”; and 4) enough power was generated “to operate multiple apparatuses which require extremely high voltage at low current with a minimum amount of input energy.”   However, these four points amount only to allegations of functions without providing specific guidance as to how they are produced so as to enable one of ordinary skill to make and use the invention as claimed.  
 For these reasons, claims 15-19 fail to comply with the enablement requirement. 
Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15-19, the term “driver board” is vague and indefinite in scope. The term appears to refer to an electrical circuit 12 that “generates a resonance within the transducer” (p.6:16-p.7:4; p.16:14-17).  But, it is unclear how a “driver board”, per se, produces vibrations necessary to vibrate the electrically conductive surface (i.e., plate) as claimed. The specification teaches a transducer (e.g., ultrasonic or piezoelectric horn) produces the vibrations, i.e., “delivers electro-mechanical energy to the work piece” [sic] (p.16:16-17; see also p.4:15-20;).
In claim 15, “causing said generator/motor to operate by said vibration, converting said electro-mechanical energy from said vibration into operation of said generator/motor” is vague and indefinite in scope.  As noted in the previous rejection, it is unclear how and in what way the electro-mechanical conversion causes “operation” of the generator/motor, or what such “operation” even encompasses. The specification teaches that “[t]he ferromagnetic generator/motor of the first embodiment produces the voltage, generated solely by the electro-mechanical vibrational forces of the platform and also induces the spin of the generator/motor shaft within the ferromagnetic electrical generator/motor, thereby creating a mechanical force as well as a contemporary electrical current at a high voltage---much higher than the input voltage going into the transducer” (p.7:16-21). But, it is unclear from this how “electro-mechanical vibrational forces of the platform” produce electrical energy (i.e., “electrical current at a high voltage”) since it is unclear whether this means mechanical vibration of the ferromagnetic parts generates electrical current via induction (i.e., mechanical-to-electrical energy conversion), or whether the mechanical vibration “induces” [sic] mechanical spin of the shaft (i.e., mechanical-to-mechanical conversion), or even if it refers to both if the latter form of conversion also causes current to be induced in stationary coils, for instance.  Thus, “operation” as claimed is ambiguous as the claimed “generator/motor” does not appear to “operate” in the normal sense of the term as applied to dynamo-electric machine generators, which produce current from a field rotated by mechanical means.  
Claim 15 recites other indefinite functional statements. For instance, on lines 3-5, “a battery attaching to a driver board providing high frequency AC power to an electrically conductive surface conducting electro-mechanical energy produced by a vibration of said electrically conductive surface by said driver board” is indefinite because it is unclear whether the antecedent of “providing high frequency AC power to an electrically conductive surface” is the battery or the drive board, or both.  Further, the phrase “electro-mechanical energy” suggests both electric and mechanical energy, but it is not clear in what sense electric energy is conducted by the surface.3  
On lines 6-10, the recitation “a generator/motor vibrating at a frequency with a said electrically conductive surface causing said generator/motor to operate by said vibration, converting said electro-mechanical energy from said vibration into operation of said generator/motor” is vague and indefinite because it suggests the generator/motor and electrically conductive surface are mechanically connected even though no such connection is recited.  
On lines 15-18, “said driver board, wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes…” is not idiomatic and 
“wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes, returning said current and voltage to said driver board to sustain operation of said apparatus subsequent to commencement of said operation of said apparatus” is indefinite because it is unclear how or in what sense “vibration [produced by the electrically conductive surface] generates said current and voltage from said generator/motor through said plurality of diodes…” when no elements are described which convert the vibrational energy to electric energy.  
In claim 16, “said driver board is defined as a pre-determined power and high frequency driver board comprised of diodes, resistors, capacitors, transistors, inductors and transformers” is vague and indefinite in scope, as it does not describe any structural relation between these elements. 
In claim 18, recitations “said plurality of diodes extend additional circuit wiring to a second generator/motor producing additional electrical current and voltage” and “wherein said vibration generates said current and voltage from said generator/motor through said plurality of diodes and said first and second capacitors to said second generator/motor to generate additional electrical current and voltage” are vague and indefinite.  It is not clear how and/or in what sense the claimed structure “produce[s] additional electrical current and voltage” or how “vibration generates said current and voltage from said generator/motor… to said second generator/motor to generate additional electrical current and voltage”. 
In claim 19, recitations “said plurality of diodes extend additional circuit wiring to battery producing additional electrical current and voltage” and “said vibration generates said current and voltage from said first generator/motor through said plurality of diodes and said first and second capacitors to said battery to generate additional electrical current and voltage while also returning said current and voltage to said battery” are vague and indefinite.  It is not clear how and/or in what sense the claimed structure “produce[s] additional electrical current and voltage” or how “vibration generates said current and voltage from said generator/motor…to said second generator/motor to generate additional electrical current and voltage”. 
 
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.  
Regarding the rejection of claims 15-19 under 35 USC 112(a) and (b), applicant makes no substantive comments.  Regarding the former, with respect to scope of enablement, it is noted that while language suggestive of perpetual motion is deleted from the claim, the specification describes a generator/motor that “create[s] a mechanical force as well as a contemporary electrical current at a high voltage—much higher than the input voltage going into the transducer” (p.7:19-21) or that “runs itself” when the transducer is turned on (p.17:7-8).  With regard to enablement, as noted for the YouTube videos presented in the 16 June 2022 interview, in particular the YouTube video “Electrical Amplification Systems through Resonance” that appears most relevant to claims 15-19, to the extent that it is considered rebuttal evidence the video does not establish a clear nexus with these claims, as best understood, given the numerous 112(b) deficiencies. For instance, it cannot be determined from the video whether the “drive circuit” drives the ultrasonic transducer to generate vibrations, which in turn vibrate the generator/motor in such a way to “operate” [sic] the generator/motor and produce a current or rather whether the “drive circuit” simply functions as a common driver/controller, driving the generator/motor as a DC motor directly, e.g., via regulation of current to the armature, or other commonly known techniques. Given this lack of nexus, the videos are of little value with respect Wand factors such as: (b) The nature of the invention; (e) The level of predictability in the art; (f) The amount of direction provided by the inventor; (g) The existence of working examples; and (h) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
        2 Ibid.
        3 Canceled claim 12 recited piezo transducers which presumably generate “electro-mechanical energy” from vibration, but claim 15 does not recite piezo transducers.